
	

113 HR 1904 IH: Oversight of Sensitive Military Operations Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1904
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Thornberry (for
			 himself, Mr. Conaway,
			 Mr. Kline,
			 Mrs. Hartzler,
			 Mr. Franks of Arizona,
			 Mr. Turner,
			 Mr. McKeon,
			 Mr. Miller of Florida,
			 Mr. Rigell,
			 Mr. Rogers of Alabama,
			 Mr. Wenstrup,
			 Mr. Wilson of South Carolina,
			 Mr. Heck of Nevada,
			 Mr. Nugent,
			 Mr. Bridenstine,
			 Mr. Lamborn,
			 Mr. Wittman,
			 Mr. Smith of Washington,
			 Mr. Bishop of Utah,
			 Mr. Langevin,
			 Mr. Shuster,
			 Mr. Coffman,
			 Mr. Forbes,
			 Ms. Hanabusa,
			 Mr. LoBiondo,
			 Mr. Hunter,
			 Mr. Austin Scott of Georgia,
			 Mrs. Roby,
			 Mrs. Noem, and
			 Mr. Gibson) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretary of Defense to notify the congressional defense committees of certain
		  sensitive military operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oversight of Sensitive Military Operations
			 Act.
		2.Congressional
			 notification of sensitive military operations
			(a)Notification
			 required
				(1)In
			 generalChapter 3 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						130f.Congressional
				notification of sensitive military operations
							(a)In
				generalThe Secretary of
				Defense shall promptly submit to the congressional defense committees notice in
				writing of any sensitive military operation following such operation.
							(b)Procedures(1)The Secretary of Defense shall establish
				and submit to the congressional defense committees procedures for complying
				with the requirements of subsection (a) consistent with the national security
				of the United States and the protection of operational integrity.
								(2)The congressional defense committees
				shall ensure that committee procedures designed to protect from unauthorized
				disclosure classified information relating to national security of the United
				States are sufficient to protect the information that is submitted to the
				committees pursuant to this section.
								(c)Sensitive
				military operation definedThe term sensitive military
				operation means a lethal operation or capture operation conducted by
				the armed forces outside the United States pursuant to—
								(1)the Authorization
				for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); or
								(2)any other
				authority except—
									(A)a declaration of
				war; or
									(B)a specific
				authorization for the use of force other than the authorization referred to in
				paragraph (1).
									(d)ExceptionThe
				notification requirement under subsection (a) shall not apply with respect to a
				sensitive military operation executed within the territory of Afghanistan
				pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50
				U.S.C. 1541 note).
							(e)Rule of
				constructionNothing in this
				section shall be construed to provide any new authority or to alter or
				otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.) or the
				Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
				note).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 130e the following
			 new item:
					
						
							130f. Congressional notification regarding
				sensitive military
				operations.
						
						.
				(b)Effective
			 dateSection 130f of title 10, United States Code, as added by
			 subsection (a), shall apply with respect to any sensitive military operation
			 (as defined in subsection (c) of such section) executed on or after the date of
			 the enactment of this Act.
			(c)Deadline for
			 submittal of proceduresThe Secretary of Defense shall submit to
			 the congressional defense committees the procedures required under section
			 130f(b) of title 10, United States Code, as added by subsection (a), by not
			 later than 60 days after the date of the enactment of this Act.
			3.Report on process
			 for determining targets of lethal operations
			(a)Report
			 requiredNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report containing an
			 explanation of the legal and policy considerations and approval processes used
			 in determining whether an individual or group of individuals could be the
			 target of a lethal operation or capture operation conducted by the Armed Forces
			 of the United States outside the United States.
			(b)Congressional
			 defense committees definedIn
			 this section, the term congressional defense committees
			 means—
				(1)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
				4.Counterterrorism
			 operational briefings
			(a)Briefings
			 requiredChapter 23 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					492.Quarterly
				briefings: counterterrorism operations
						(a)Briefings
				RequiredThe Secretary of
				Defense shall provide to the congressional defense committees quarterly
				briefings outlining Department of Defense counterterrorism operations and
				related activities involving special operations forces.
						(b)ElementsEach
				briefing under subsection (a) shall include each of the following:
							(1)A global update on
				activity within each geographic combatant command.
							(2)An overview of
				authorities and legal issues including limitations.
							(3)An outline of
				interagency activities and initiatives.
							(4)Any other matters
				the Secretary considers
				appropriate.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
				
					
						492. Quarterly briefings: counterterrorism
				operations.
					
					.
			
